Citation Nr: 0210103	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  00-10 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss.

(The issue of entitlement to an increased disability rating 
for residuals of a shell fragment wound of the right lower 
leg, Muscle Group XI, currently rated as 30 percent 
disabling, will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the Buffalo, 
New York, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the veteran's claim for a disability rating in 
excess of 0 percent for bilateral hearing loss.

In a May 2002 statement, the veteran's representative 
referred to a claim for service connection for tinnitus.  The 
RO has not yet addressed any such claim, and the issue is 
referred to the RO for appropriate action.

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for residuals of a 
shell fragment wound of the right lower leg, Muscle Group XI, 
currently rated as 30 percent disabling, pursuant to the 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
additional development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 20.903).  After giving notice and reviewing 
any response to the notice, the Board will prepare a separate 
decision addressing that issue.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased disability rating for bilateral hearing loss.

2.  Audiological test results from January 2000 and October 
2000 showed average puretone thresholds of no more than 31 
for the right ear and no more than 10 for the left ear, and 
speech discrimination scores of no less than 86 percent for 
the right ear and no less than 94 percent for the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 0 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, 
Tables VI, VII (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board observes that a recently enacted law, the Veteran's 
Claims Assistance Act (VCAA), and its implementing 
regulations, essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim; although VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).  VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a 

decision on a claim.  38 U.S.C.A. §§ 5103A(d) (West Supp. 
2002); 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.159(c)(4)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  Specifically, VA 
provided the veteran and his representative with the appealed 
February 2000 rating decision, an April 2000 statement of the 
case (SOC), and a March 2001 supplemental statement of the 
case (SSOC).  These documents together relate the law and 
regulations that govern the veteran's claim for an increased 
rating for hearing loss.  The documents list the evidence 
considered, and the reasons for the determinations made 
regarding that claim.

The record discloses that VA has also met its duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim.  The veteran's claims file contains service 
medical records and records of VA medical examinations and 
treatment.  The veteran has had audiological examinations as 
recently as January 2000 and October 2000.  The veteran 
testified in support of his claim at a hearing at the RO in 
July 2000.  The veteran has not identified any other evidence 
relevant to his claim that has not been submitted.

The Board concludes that VA has fulfilled its duties both to 
notify and to assist the veteran in this case.  Adjudication 
of this appeal at this juncture poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).  Accordingly, the issue of entitlement to an 
increased, compensable rating for bilateral hearing loss is 
ready for appellate review.

II.  Increased Rating for Hearing Loss

The veteran is seeking a higher, compensable rating for his 
bilateral hearing loss.  Disability ratings are based upon 
the average impairment of earning capacity as determined by a 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2001).  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4 (2001).  
Evaluation of a service-connected disorder requires a review 
of the veteran's medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2 (2001).  The disability must be evaluated 
from the point of view of the veteran working or seeking 
work.  Any reasonable doubt regarding the extent of the 
disability should be resolved in the veteran's favor.  
38 C.F.R. §§ 4.2, 4.3 (2001).  Where there is a question as 
to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2001).

Under the VA rating schedule, hearing impairment is evaluated 
based on audiological testing, including a puretone 
audiometry test and the Maryland CNC controlled speech 
discrimination test.  38 C.F.R. § 4.85 (2001).  The puretone 
threshold average is the average of the puretone thresholds, 
in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a 
puretone audiometry test.  38 C.F.R. § 4.85 (2000).  To find 
the appropriate disability rating based on test results, the 
puretone threshold average for each ear is considered in 
combination with the percentage of speech discrimination to 
establish a hearing impairment level, labeled from I to XI.  
See 38 C.F.R. § 4.85, Table VI (2000).  The hearing 
impairment levels of both ears are then considered together 
to establish a disability rating for the hearing loss.  See 
38 C.F.R. § 4.85, Table VII (2000).  Tables VI and VII are 
reproduced below.


TABLE VI
Numeric Designation of Hearing Impairment
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


	

Table VII
Percentage Evaluations for Hearing Impairment
LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 
3.350.
[64 FR 25206, May 11, 1999]

The veteran served in combat in Vietnam, and he reports that 
he was exposed to noise from light and heavy weapons fire.  
He reports that he had a particular trauma to his right ear 
on a particular occasion when he fired a rocket launcher very 
close to that ear.  On the authorized VA audiological 
evaluation in December 1970, less than a year after the 
veteran's separation from service, pure tone thresholds, in 
decibels, were as follows):




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25

55
LEFT
30
10
15

20

The thresholds at 3000 Hertz were not reported.  Speech 
audiometry was also not reported.  The RO established service 
connection for the veteran's hearing loss, effective from the 
time of his separation from service, and assigned a 0 
percent, noncompensable disability rating.

In December 1999, the veteran requested a higher rating for 
his hearing loss.  He asserted that his hearing loss had 
worsened.  On VA examination in January 2000, the veteran 
reported that he had difficulty understanding speech, 
particularly in the presence of background noise.  The 
examiner noted that impedance audiometry could not be 
performed on the right ear because the veteran reported 
significant discomfort during the test procedure.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
25
60
LEFT
10
10
10
5
10

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 94 percentage in the left 
ear.  The examiner reported that the reliability of the test 
was judged as good.  The examiner stated that the test 
results showed a moderate sensorineural hearing loss above 
3000 Hertz in the right ear and above 6000 Hertz in the left 
ear.  On that testing, puretone threshold averages were 31 
for the right ear and 9 for the left ear.  Under Table VI, 
the hearing impairment levels were II for the right ear and I 
for the left ear.  The disability rating under Table VII for 
those levels of impairment is 0 percent.

In a July 2000 hearing at the RO, the veteran indicated that 
the VA audiological examination performed in January 2000 had 
not been completed, because part of the examination had 
caused pain in his ears.  He indicated that he felt that a 
new examination should be scheduled.  He reported that he has 
troubling hearing speech, particularly when the speaker is 
not facing him, or when more than one person is speaking.  He 
reported that he has trouble hearing the public address 
system at the correctional facility where he works.  He 
stated that he also has trouble hearing outside noises like 
sirens when he is driving.

The veteran had another VA audiological examination in 
October 2000.  He reported ongoing, worsening hearing loss.  
He reported that his right ear hurt when touched.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
60
LEFT
5
10
10
5
15







Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 94 percent in the left ear.  
The examiner reported that the veteran experienced the 
slightest discomfort when impedance audiometry was 
administered.  The examiner reported that the veteran was 
able to have the testing completed.  On that testing, 
puretone threshold averages were 30 for the right ear and 10 
for the left ear.  Under Table VI, the hearing impairment 
levels were I for the right ear and I for the left ear.  The 
disability rating under Table VII for those levels of 
impairment is 0 percent.

On both of the two most recent administrations of 
audiological testing, the veteran's hearing impairment was 
measured at levels consistent with a 0 percent rating under 
the rating schedule.  The Board finds that the preponderance 
of the evidence is against a rating in excess of the current 
0 percent rating.

VA regulations at 38 C.F.R. § 3.321(b)(1) provide that, to 
accord justice in an exceptional case, where the standards 
provided in the rating schedule are found to be inadequate, 
the RO is authorized to refer the case to the Chief Benefits 
Director or the Director of the Compensation and Pension 
Service, for assignment of an extraschedular rating, 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2001).  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Id.  The 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the veteran has reported that his hearing loss 
causes him problems at work, in that he has difficulty 
hearing voices from persons around him or from the public 
address system.  The problems at work that the veteran 
experiences due to his hearing impairment, however, do not 
rise to the level of marked interference with his employment.  
The veteran's hearing loss has not been shown to affect him 
in an exceptional or unusual way, or to a degree that is not 
contemplated by the regular rating schedule.  The Board finds 
that referral for consideration of an extraschedular rating 
is not warranted in this case.


ORDER

Entitlement to a disability rating in excess of 0 percent for 
bilateral hearing loss is denied.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

